Title: To James Madison from Philip Mazzei, 23 March 1790
From: Mazzei, Philip
To: Madison, James


Degno e Caro Amico,Parigi, 23. Marzo 1790.
Il latore della presente sarà il Sigr: Conte Paolo Andreani, di Milano, che vi raccomando particolarmente. Voi sapete ch’io sono piuttosto scrupoloso che facile a dar lettere di raccomandazione; onde non avete bisogno ch’io vi prevenga sul suo merito, che ben presto distinguerete da voi medesimo. Tra i suoi studi la Fisica e l’Istoria Naturale sono i più favoriti. Ve lo dico, affinchè sappiate quali persone possano più convenirgli, e riceverne reciproca soddisfazione. Questa è l’unica lettera che gli do; tutte l’altre sarebbero superflue, poichè voi l’indirizzerete e lo farete raccomandare successivamente, a seconda dei viaggi che intraprenderà in America. Per mera curiosità vi dirò che il Sigr: Conte Andreani è stato il solo (a mia notizia) che in Italia siasi elevato in una macchina Areostatica, esperienza benissimo eseguita in un suo giardino. Non mancate di raccomandare anche a me i nostri degni concittadini, che vengono in Europa, quando supponete poter’io esser loro di qualche utilità. Vi raccomando nuovamente l’affare di Dohrman, il quale non mi à pagato ancora la metà di quel che mi deve. Se non può mandarmi denaro, procurate che mi mandi altri effetti. Siccome una casa di Lisbona à messo una stagina su tutti i suoi effetti che potessero, anche in futuro, essere in poter dei Vansthaporst d’Amsterdam, ditegli che può liberamente far’uso del mio nome, affinchè i nostri comuni amici possano servirlo senza rischio. Quando potrete aver qualche denaro dei libri, vi prego d’inviarmelo. Intanto, vale et me ama. Tutto Vostro
Filippo Mazzei
  
Condensed Translation
Mazzei introduces Count Paolo Andreani and again requests Madison’s attention to the business with Dohrman.
